Case 1:20-cv-21927-RKA Document 22-2 Entered on FLSD Docket 10/30/2020 Page 1 of 2



   From: <yharrell@Opalockafl.gov>
   Date: November 26, 2018 at 9:49:15 AM EST
   To: <mpigatt@Opalockafl.gov>
   Cc: <vtblaw@bellsouth.net>
   Subject: Information

   Honorable Mayor:

   Now that you have been sworn in, I believe it is imperative that I advise you of the identity elected official
   to whom my previous memo referred. The individual I am referring to in my previous memo is Vice-Mayor
   Kelley.

   I have been advised by various employees that he has been involved in each of the incidents outlined in
   that memo.
   Further, I was recently made aware that the Vice-Mayor’s wife directly contacted the Chief of Police and
   attempted to have him direct one of our officers not to enforce a trespass that was issued against her
   niece, who had previously been arrested.

   Mr. Mayor, I bring this specific information to your attention for two reasons, 1. You have advised that you
   intend for your administration to be a change agent for the culture of the City, and 2. I swore an oath to
   manage the City in accordance with its Charter and all other applicable laws. I cannot knowingly allow
   such incidents to remain unchecked and claim a willingness and intention to be an integral part of the
   necessary changes within the City.

   I realize that I am likely the first manager in recent history to make such a direct assertion, but I do not
   believe I have an ethical or moral choice in the matter. As the City Manager, it is my duty to operate in a
   manner that creates an environment for employees and our residents that is free from coercion,
   intimidation or threat.

   Unfortunately, I return to the City at a time when the reputation of the CIty is deeply marred by incidents
   and evidence of those very destructive behaviors. Mr. Mayor, I believe attitude is a reflection of
   leadership. As such, the leaders of this City including every member of the Commission, must do
   everything in our power to change the culture and the image of what I continue to believe is the Great City
   of Opa-locka.

   I do not take this submission lightly, and I realize that I may be placing my very status as manager in
   jeopardy by providing this information to you. However, as I have always said, we who work in the City
   and who live in the City must adopt the notion that the plan for this City’s revitalization, and quite frankly
   its survival, is bigger than any one person.

   Please be aware that I am continuing to inquire as to the incidents previously reported and others in an
   effort to eradicate the culture of undue influence and interference as it relates to employees and day-to-
   day operations. I will continue to provide the Commission and the necessary investigative agencies with
   my findings.

   As a result of the disclosure of this information that if proven is likely to be deemed unethical and in some
   cases perhaps even illegal, I am formally requesting whistle blower protection. It is highly likely that
   retribution and retaliation are likely to follow this submission to you as is the culture of this City, yet I
   remain undeterred in spite of that understanding. I will continue to do what I need to to honestly,
   earnestly, ethically and legally manage the great city of Opa-locka.

   I have forwarded this notice to you and will also forward the same to Ethics Commission and State
   Oversight Board. I intend to continue to advise the commission relating to these issues and any others
   that are unveiled that adversely impact the employees and thus the residents of this great City.

   Humbly submitted.
Case 1:20-cv-21927-RKA Document 22-2 Entered on FLSD Docket 10/30/2020 Page 2 of 2




   Yvette J. Harrell, Esq.
   City Manager
   City of Opa-locka



   Public Records Notice: Under Florida Law, email addresses and electronic communications are public
   records. If you do not want your email address or the content of your electronic communication released
   in response to a public records request, do not send electronic mail to this entity.
